In an action for goods sold and delivered, the defendant Town of Goshen appeals: (1) from an order of the Supreme Court, Westchester County, dated May 14, 1962, which (a) granted summary judgment in favor of plaintiff against said defendant; and (b) denied said town’s cross motion for change of venue; and (2) from the judgment of said court entered May 31, 1962 on said order. Appeal dismissed, without costs, as academic. Admittedly, the individual defendant’s alleged illegal acts as Highway Superintendent were subsequently validated under the provisions of section 227 of the County Law, and the claim was satisfied by the defendant town which thus ratified the acts in question. This action, therefore, no longer presents justiciable issues, and the questions raised on this appeal have become moot as between the parties (cf. Tañar ella v. MeClane, 16 A D 2d 982, 983, and eases there cited). In our opinion, the action does not present questions of such importance as to require a determination by this court in the public interest. Ughetta, Acting P. J., Christ, Brennan, Hill and Hopkins, JJ., concur.